Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
2.	This communication is in response to the Amendment to application 16/223,021 filed on 8/26/22. 
Response to Arguments
3.	Applicant’s arguments with respect to claim(s) 46 – 60 have been considered but are moot in view of new grounds of rejection.
Claim Rejections - 35 USC § 103
4.	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
7.	Claim 46 - 60 is/are rejected under 35 U.S.C. 103 as being unpatentable over Potyrailo et al. (US 2012/0166095, potyrailo hereafter) in further view of Folkers (US 2013/0096369).

Regarding claim 46, A method of detecting a stimulus comprising detecting an output from a radio frequency device including a sensor portion and a sensor material circuitry of the radio frequency device, the sensor portion configured to change a detectable property of the circuitry when the stimulus contacts or interacts with the radio frequency device, wherein the detectable property change alters the output of the radio frequency device. (sensing is performed via monitoring of the changes in the properties of the sensing material 14 as probed by the electromagnetic field generated in the complementary sensor 23 (FIG. 3).  Upon reading the RFID sensor 21 with the pickup coil 22, the electromagnetic field generated in the complementary sensor 23 extends out from the plane of the complementary sensor 23 and is affected by the dielectric property of an ambient environment providing the opportunity for measurements of physical, chemical, and biological parameters.  For measurements of highly conducting species (liquids or solids), the protecting or sensing material 14 provides a protective barrier that separates the conducting medium from the resonant antenna.  For measurement in highly conducting media, the protecting or sensing material 14 prevents the RFID tag from direct contact with the liquid and loss of the sensor resonance.  For measurements of low conducting media, the sensor can operate and perform measurements without a protecting material, paragraph 58 - 59).However, does not specifically teach sensor material closing circuitry of the radio frequency device.
Folkers teaches sensor material closing circuitry of the radio frequency device (The material can be liquid or solid (e.g.: paint with ferrite powder). Activation occurs when the short-circuiting material is removed. [0133] The antenna 203 of the tag is disconnected from the microchip 205. When an external force is applied, a conductive liquid material closes the circuit, thus allowing the microchip to be powered and be discoverable (FIG. 5a-b). [0134] A special active detection tag is used, that is powered by a photo-voltaic sensor (as opposed to being powered by the inductive field of the tag reader's signal as done in passive detection tag RFID tags, paragraph 130).
It would have been obvious to one of the ordinary skilled in the art at the time of the filing to combine the teachings of Folkers closing of circuitry of the radio frequency device with the system of Potyrailo. One would be motivated to combine these teachings because it can open/close circuit based which will provide accurate readings and proper alarm based on the data.
	 

Regarding claim 47, The method of claim 46, Potyrailo further teaches wherein the stimulus includes an aldehyde (methanol, Table 1).

Regarding claim 48, The method of claim 46, Potyrailo further teaches wherein the stimulus includes an ester (polyesters, paragraph 39).

Regarding claim 49, The method of claim 46, Potyrailo further teaches wherein the stimulus includes an alkyl group (methyl, paragraph 66).

Regarding claim 50, The method of claim 46, Potyrailo further teaches wherein the stimulus includes a chemical relevant to occupational safety (polyethylene, paragraph 39).

Regarding claim 51, The method of claim 46, Potyrailo further teaches wherein the stimulus includes mold (Vapors, fluids, paragraph 46).

Regarding claim 52, The method of claim 46, Potyrailo further teaches wherein the stimulus includes an environmental pollutant (carbon, Paragraph 65).

Regarding claim 53, The method of claim 46, Potyrailo further teaches wherein the stimulus includes light (light, paragraph 35).

Regarding claim 54, The method of claim 46, Potyrailo further teaches wherein the stimulus includes a biologically relevant analyte (analyte fluids, Abstract, Paragraph 23).

Regarding claim 55, The method of claim 46, wherein the stimulus includes molecules found in a biologically-relevant sample (biological species, paragraph 35, 37).

Regarding claim 56, The method of claim 46, Potyrailo further teaches wherein the sensor material include a sensing material selected from the group consisting of a metal, an organic material, a dielectric material, a semiconductor material, a polymeric material, a biological material, a nanowire, a semiconducting nanoparticle, a nanotube, a nanofiber, a carbon fiber, a carbon particle, carbon paste, or conducting ink, organic electronics materials, doped conjugated polymers, inorganic materials, biological molecule receptors, cells, antibodies, aptamers, nucleic acids, functionalized biological molecules, and combinations thereof (nanotubes, dieelectric, paragraph 40, 65).

Regarding claim 57, the tag substantially has same limitations as claim 46, thus the same rejection is applicable. 

Regarding claim 58, the tag substantially has same limitations as claim 46, thus the same rejection is applicable.

Regarding claim 59, the tag substantially has same limitations as claim 56, thus the same rejection is applicable.

Regarding claim 60, the tag substantially has same limitations as claim 56, thus the same rejection is applicable.
Conclusion
8.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
9.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to TANMAY K SHAH whose telephone number is (571)270-3624. The examiner can normally be reached Mon - Fri - 8:00 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Chieh Fan can be reached on 571-272-3042. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

TANMAY K. SHAH
Primary Examiner
Art Unit 2632



/TANMAY K SHAH/Primary Examiner, Art Unit 2632